Citation Nr: 0108031	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond January 1, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from January 1962 to March 
1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the veteran first entered active 
duty in January 1962, therefore, he does not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
veterans with remaining Chapter 34 eligibility may, under 
certain conditions, qualify for continued educational 
assistance under Chapter 30.  In this case, it has been 
confirmed that the veteran had remaining Chapter 34 
eligibility as of December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran served on active 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service for 
three years after June 30, 1985.  

Thus, the veteran was eligible for Chapter 30 benefits when 
his Chapter 34 benefits expired.  

In January 1999, the veteran applied for use of his Chapter 
30 benefits, however, he indicated that he did not want to 
commence using those benefits for three years.  As such, he 
requested an extension of his delimiting date for use of 
those benefits.  

The veteran was separated from active duty on March 31, 1989.  
VA law and regulations provide a 10-year period of 
eligibility during which an individual may be entitled to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  According to an 
April 6, 1999 letter of the RO, which was in response to the 
veteran's January 1999 correspondence, the veteran's 10-year 
period of eligibility was calculated to end on April 1, 1999, 
which was 10 years after he was discharged from service.  38 
U.S.C.A. § 3031(d).  Thus, the veteran's delimiting date for 
use of Chapter 30 benefits had expired.

However, in a subsequent June 1999 letter of the RO, the 
veteran was advised that his delimiting date was actually 
January 1, 2000.  It appears that this change was made as the 
veteran was afforded a 10-year period after the Chapter 34 
program ended on December 31, 1989.  As noted, the veteran 
previously was entitled to receive and did receive 
educational assistance benefits under the Chapter 34 program.  
When that program ended, his Chapter 34 benefits were 
converted to Chapter 30 benefits.  Thus, the veteran was 
informed that he had until January 1, 2000 to use his Chapter 
30 benefits.  However, the veteran was seeking an extension 
to begin approximately 3 years after his initial January 1999 
correspondence.  

Thus, the veteran seeks an extension of the delimiting date 
for his education benefits beyond January 1, 2000.  The 
veteran currently argues that, during the time period when he 
was entitled to receive Chapter 30 benefits, family issues 
and financial considerations prevented him from using those 
educational assistance benefits.  He also argues that for a 
period of time when his son had medical problems and when his 
mother was dying of cancer, he suffered from mental anguish, 
which prevented him from commencing a program of education.  

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a) (2).

Although the veteran has essentially argued that he suffered 
from mental illness, which prevented him from initiating a 
program of education, there is no supporting medical 
evidence.  The medical evidence of record contained in his 
claims file does not show treatment for mental illness.  In 
fact, in December 1999 the veteran appears to concede that he 
received no medical treatment for stress.

Notwithstanding the above, in light of the Veterans Claims 
Assistance Act of 2000, the Board finds that the RO should 
contact the veteran and determine if he was treated for 
stress or mental illness prior to January 1, 2000, as it must 
be clearly established by medical evidence that such a 
program of education was medically infeasible.  The veteran 
should be asked to submit any evidence he has which would 
tend to support his claim, or provide identifying information 
so that VA can secure it.  If the veteran was so treated, the 
RO should request a VA physican review these records and 
determine if it was medically feasible for the veteran to 
have engaged in a program of education during the time period 
when the mental illness occurred.  All medical records and 
medical opinion(s) should be obtained and considered in 
conjunction with his claim for an extension of his delimiting 
date.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  



Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should contact the veteran and 
determine if he was treated for mental 
illness prior to January 1, 2000 as it 
must be clearly established by medical 
evidence that such a program of education 
was medically infeasible.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also, and the 
RO should afford him an opportunity to do 
so.  If the veteran was so treated, the 
RO should request a VA physican review 
these records and determine if it was 
medically feasible for the veteran to 
have engaged in a program of education 
during the time period when the mental 
illness occurred.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
of entitlement to an extension of his 
delimiting date beyond January 1, 2000 
under Chapter 30, Title 38, United States 
Code in light of all pertinent evidence 
of record and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

5.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




